Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  it appears to be missing a terminating period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 15 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, the claim recites in part “in accordance with a determination that the first period of time is a first respective period of time” to perform a displaying step.  It is entirely unclear what the limiting effect is of the bolded word “respective”, and hence the claim is rendered vague and indefinite.  “Respective” in the common meaning of the word is often used as a relative term.  Even assuming that meaning, it is unclear how the bolded word effectively limits or clarifies the claim when read as a whole.

Regarding claim 23, the claim recites in part “the second representation of the level of the power source of the electronic device over the first period of time includes a respective representation of the level of the power source at a respective time in the first period of time.”
As a first matter, there is no proper antecedent basis for “second representation” (bolded above) and further it is unclear whether “the second representation” as recited is sufficiently linked to (in claim 1) “one or more representations of usage of power” or if this is an entirely different concept.
Further, as a second matter, the claim uses the italicized term “respective” in two instances, e.g. to qualify “representation of the level …” and “time in the first period of time.”  As articulated above per claim 15, it is entirely unclear to the Examiner what the limiting effect is of the term “respective” as used in this present claim.
The rationales provided above, separately per the first and second matters, are grounds for finding the claim vague and indefinite.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 4, 7-9, 12, 16-17, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10120428 (“Kim”) in view of U.S. Patent Application Publication No. 2002/0178387 (“Theron”).
Regarding claim 1, KIM teaches a method comprising: 
at an electronic device (FIG. 1 element 101, also column 4 line 40 – column 5 line 27) in communication with a display (FIG. 1 element 160, also column 6 lines 57-65) and one or more input devices (FIG. 1 element 150, also column 6 lines 62-65 (“touch screen”) and column 9 lines 12-18): 
receiving, via the one or more input devices, a request to view one or more representations of usage of power by the electronic device; and in response to receiving the request to view the one or more representations of the usage, displaying, on the display, a first representation of the usage over a first period of time (FIG. 8 steps 860-870 discussing how when abnormal power consumption is detected, then an appropriate and corresponding display is presented, e.g. a “notification” as shown per FIGs. 12A-12B elements 1200 and 1203, and where a user’s selection of an application from the FIG. 12B screen/GUI (column 24 lines 28-33 describing the selection step, which corresponds to the recited “a request to view”) results in the detailed screen/GUI per FIG. 13, where FIG. 13’s GUI shows a graph of the consumption as detected (column 24 line 33: “graph”), where the Examiner respectfully submits that the graph as taught is equivalent to the recited concept of a representation of usage of power by the electronic device and is affirmatively time-constrained/bounded (e.g., discussion of “time zone” per FIG. 13 at column 24 lines 39-46), and where the scope of time shown in the graph’s horizontal axis is equivalent to the recited “first period of time”), 
including concurrently displaying, on the display: 
a representation of display-on usage during a first subset of the first period of time and a representation of display-off usage during the first subset of the first period of time and a representation of display-on usage during a second subset of the first period of time different from the first subset of the first period and a representation of display-off usage during the second subset of the first period of time (see FIG. 13 and the discussions relating thereto found at column 24 lines 24-46, where the displayed graph shows power consumption (i.e., “usage” as recited) across one/more “time zone” periods that together constitute the full time expression via the graph’s horizontal axis (i.e., a “time zone” as taught is equivalent to a “subset of … period of time” as recited), and explicitly the different time zones correspond to periods of time when the device display is operative in respective on and off states, and as such the graph and corresponding discussion clearly contemplate multiple time zones corresponding to an overarching larger time span/window that are differentiable as a matter of power consumption charted/graphed when the device display state is on or off).

Based on the above rationale per Kim, the Examiner believes Kim feasibly can teach the “concurrently displaying” for each of the recited “representation” instances that vary according to display on/off state and time “subset.”  For example, FIG. 13’s B1 and B2 can be grouped as a first subset of the horizontal axis where for B1 usage is shown for a display off state and for B2 usage is shown for a display on state.  Further, FIG. 13’s B3 can be considered a second and different subset of the horizontal axis for which the display off state is operative.  The Examiner acknowledges that there is not a fourth time zone shown in the FIG. that is not B1 or B2 that can be readily combined with B3 to show a display concurrent manner required by Applicants’ claim.  To the extent that Kim’s teaching of “handlers” per FIG. 13 (as discussed just above) is not entirely sufficient to permit a user to expand the timing aspect per the horizontal axis of its graph, e.g. to accommodate an additional time zone for example, the Examiner relies upon THERON to teach what Kim may otherwise lack, see e.g. Theron’s [0109] teaching how for a charting of computer usage for periods when the power/device states are characterized as on, off, conserving, etc. it is feasible for a user “to change the time period” (e.g. via a user’s input as applied to a menu).  The Examiner believes Theron feasibly provides a clear teaching of a user changing a chart/graph’s time period expression per the user’s input, in a way that can be readily applied to Kim, such that a wider scope/span of time that permits additional/further presentation of time periods/subsets across the horizontal axis in a manner that satisfies the concurrent requirement per the Applicants’ claim.
Kim and Theron both relate to the graphing/charting of power consumption and the like as a function of time and the device’s state relating to on/off and the like.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially modify Kim’s graph and graph controls, e.g. “handler” elements as discussed above, in view of Theron to more fully 

Regarding claim 2, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the usage of power comprises usage of a power source of the electronic device, the method further comprising: tracking the usage, by the electronic device, of the power source of the electronic device over time (“battery” per Kim’s column 7 line 56 and column 14 line 33, and further clarified per column 9 line 59 – column 10 line 4, where the battery as taught and monitored according to Kim constitutes a “power source” as recited that is related to the power consumption as referenced throughout Kim (and for example expressed in the graph/GUI aspect per Kim’s FIG. 13 for example)), wherein the tracked usage comprises: display-on usage, by the electronic device, of the power source that occurs while the electronic device displays content on the display, and display-off usage, by the electronic device, of the power source that occurs while the electronic device does not display content on the display (Kim, as discussed per claim 1: FIG. 13 and the discussions relating thereto found at column 24 lines 24-46, where the displayed graph shows power consumption (i.e., “usage” as recited), and the graph and corresponding discussion clearly contemplate multiple time zones corresponding to an overarching larger time span/window that are differentiable as a matter of power consumption charted/graphed when the device display state is on or off).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation in response to receiving the request to view the one or more representations of the usage, displaying, on the display, a second representation of a level of a power source of the electronic device over the first period of time (Kim: FIG. 13 showing various icons in the display’s topmost element, one of which is a battery charge level indicator (e.g., a second representation of power source level), which is shown along with the graph/chart; and additionally/alternatively see FIGs. 11B and 11C showing the feasibility of providing a battery usage display (e.g., amount of charge remaining in terms of time and also amount of charge remaining in terms of percentage), and feasibly this information could be shown in accordance with other feedback/visualization features per FIGs. 12-13 for example; and additionally/alternatively see FIG. 25B which shows a similar power consumption graph in tandem with an onscreen indication of a percentage and time left (e.g., positioned just above the graph)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations that in response to receiving the request to view the one or more representations of the usage, displaying, on the display, a plurality of representations of usage of power of a plurality of applications on the electronic device during the first period of time, including concurrently displaying, on the display: 	a representation of usage of power of a first application during the first period of time and a representation of usage of power of a second application during the first period of time (Kim’s FIG. 12B and 26B showing a notification screen that contemporarily presents for consumption information for multiple applications associated with abnormal power consumption).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations in response to receiving the request to view the one or more representations of the usage, displaying, on the display, one or more representations of usage of power for one or more applications on the electronic device during the first period of time, including concurrently displaying, on the display: a representation of display-on usage for a first application of the one or more applications and a representation of display-off usage for the first application (Kim: FIG. 8 steps 860-870 discussing how when abnormal power consumption is detected, then an appropriate and corresponding display is presented, e.g. a “notification” as shown per FIGs. 12A-12B elements 1200 and 1203, and where a user’s selection of an application from the FIG. 12B screen/GUI (column 24 lines 28-33 describing the selection step) results in the detailed screen/GUI per FIG. 13, where FIG. 13’s GUI shows a graph of the consumption as detected (column 24 line 33: “graph”), where the Examiner respectfully submits that the graph shows consumption/usage for the particular selected application during both display on/off states/periods).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Kim in view of Theron teach the method of claim 7, as discussed above.  The aforementioned references further teach the additional limitations that while displaying the first representation of the usage of power by the electronic device over the first period of time including the representations of the usage over the first subset and the second subset of the first period of time and the plurality of representations of usage of power of the plurality of applications on the electronic device during the first period of time, receiving, via the one or more input devices, a request to display the usage of power over the first subset of the first period of time without displaying the usage of power over the second subset of the first period of time; and in response to receiving the request to display the usage of power over the first subset of the first period of time without displaying the usage of power over the second subset of the first period of time: ceasing display of respective representations of the plurality of representations corresponding to the plurality of applications that used power during the second subset of the first period of time, while maintaining display of respective representations of the plurality of representations corresponding to the plurality of applications that used power during the first subset of the first period of time {note: the Examiner construes this claim as a user providing input to a screen showing two sets of time-constrained data/information, the input to essentially filter out or exclude one of the two sets, such that the remaining set of information persists display purposes} (based on the aforementioned interpretation, the Examiner submits that a user’s ability to provide inputs that change the time constraints for a display reads on the claimed limitations, for example such that if two sets are displayed the user may change the time parameter in a manner of their discretion such that only on remains/persists: (i) Kim’s column 24 lines 43-46 teaches time zone designation by a user via “handlers”, as operative for the graph of FIG. 13, such that the Examiner believes it is feasibly for there to a broader/wider (or narrower), or different, expression of time via the horizontal axis of the graph as a function of the user’s manipulation of the handlers to adjust the starting and ending bounds of the axis/time; and/or (ii) Theron’s [0109] teaching how for a charting of computer usage for periods when the power/device states are characterized as on, off, conserving, etc. it is feasible for a user “to change the time period” (e.g. via a user’s input as applied to a menu), which the Examiner believes Theron feasibly provides a clear teaching of a user changing a chart/graph’s time period expression per the user’s input).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation while displaying the first representation of the usage of power by the electronic device over the first period of time, receiving, via the one or more input devices, a request to view one or more representations of usage of power by the electronic device over a second period of time, different than the first period of time (Kim: column 24 lines 43-46 teaches time zone designation by a user via “handlers”, as operative for the graph of FIG. 13, such that the Examiner believes it is feasibly for there to a broader/wider (or narrower), or different, expression of time via the horizontal axis of the graph as a function of the user’s manipulation of the handlers to adjust the starting and ending bounds of the axis/time; and/or Theron’s [0109] teaching how for a charting of computer usage for periods when the power/device states are characterized as on, off, conserving, etc. it is feasible for a user “to change the time period” (e.g. via a user’s input as applied to a menu), which the Examiner believes Theron feasibly provides a clear teaching of a user changing a chart/graph’s time period expression per the user’s input, for example such that a user may adjust or entirely change the period of consumption data for expression via the graph of Kim’s FIG. 13 for example, when Kim and Theron are combined per the Examiner’s articulation provided above in relation to claim 1).
The claim additionally recites the limitations that in response to receiving the request to view the one or more representations of the usage of power by the electronic device over the second period of time, displaying, on the display, a second representation of the usage over the second period of time, including concurrently displaying, on the display: 	a representation of display-on usage during a first subset of the second period of time and a representation of display-off usage during the first subset of the second period of time and a representation of display-on usage during a second subset of the second period of time different from the first subset of the second period and a representation of display-off usage during the second subset of the second period of time, which the Examiner believes are similar recitations as those found in claim 1 but for a different period of time.  To the extent that Kim and Theron teach the same/similar limitations per claim 1 for a first period of time 
The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 16, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations displaying, on the display, one or more representations of recommendations to reduce the usage of power by the electronic device and while displaying the one or more representations of recommendations, receiving, via the one or more input devices, an input corresponding to a request to apply a respective recommendation of the one or more recommendations and in response to receiving the input corresponding to the request to apply the respective recommendation, applying the respective recommendation to the electronic device (Kim provides a check for abnormal power consumption, which when found can result in the presentation of a recommendation, see e.g. FIGs. 12B and 26B which can be characterized as a recommendation to end or uninstall selective applications that have been deemed to be consume an abnormal measure of power).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 17, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations displaying, on the display, one or more representations of information indicating causes of the usage of power by the electronic device (Kim’s FIG. 12B showing a screen/GUI that lists the various applications that use power, e.g. to an abnormal measure).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 20, Kim in view of Theron teach the method of claim 17, as discussed above.  The aforementioned references further teach the additional limitations wherein the one or more representations include a representation of information indicating a deviation in normal usage of the electronic device that is affecting the usage of power of the electronic device (Kim’s FIG. 12B showing a screen/GUI that lists the various applications that use power, e.g. to an abnormal measure).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 24, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations in response to receiving the request to view the one or more representations of the usage, displaying, on the display, a representation of a device downtime portion of the first period of time (Kim’s column 14 line 28 – column 15 line 5 discussing how power consumption can be monitored and represented, e.g. via a graph per FIG. 13, in accordance with various states of the device/display, those states inclusive of on/off state for various resources in addition to a display screen (column 14 line 65 – column 15 line 5), which could read on the device/CPU being inoperable for example; and additionally, see Theron’s [0109] which teaches a similar monitoring and representation feature via a graph/chart, and one that is explicitly inclusive of monitoring for when the computer “.. is conserving power, turned off …” (which the Examiner equates with the recited “device downtime portion”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 25, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Additionally, the claim recites processors memory elements, which are further taught per Kim’s FIGs. 1-2 and 4 (teaching “processor” and “memory” features, as depicted).

Regarding claim 26, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Additionally, the claim recites processors and non-transitory computer readable storage medium elements, which are further taught per Kim’s FIGs. 1-2 and 4 (teaching “processor” and “memory” features, as depicted).


9.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Theron and further in view of U.S. Patent Application Publication No. 2012/0015695 (“Hackborn”).
Regarding claim 3, Kim in view of Theron teach the method of claim 1, as discussed above.  While the aforementioned references contemplate various types of chart/graphing to represent information pertaining to device/display state (e.g., Kim’s FIG. 13 showing a line graph, and various other graphs including pie/circle graphs to represent other information beyond power usage such as battery and storage usage; and Theron’s FIG. 14 showing a pie chart showing device/display state), Kim and Theron do not teach a bar chart specifically for battery/power consumption, e.g. per the further limitations of the first representation of the usage of power by the electronic device is a bar chart comprising a plurality of bars, and a first bar of the plurality of bars corresponds to the first subset of the first period of time, and a second bar of the plurality of bars corresponds to the second subset of the first period of time, and the representation of display-on usage during the first subset of the first period of time is a first portion of the first bar, and the representation of display-off usage during the first subset of the first period of time is a second portion of the first bar, and the representation of display-on usage during the second subset of the first period of time is a first portion of the second bar, and the representation of display-off usage during the second subset of the first period of time is a second portion of the second bar.  The Examiner respectfully submits that the aforementioned references represent the same information using other types of charts, e.g. a line graph and a pie/circle chart, but simply do not teach using the specific type of chart recited here.  Rather, the Examiner relies upon HACKBORN to teach what Kim and Theron may otherwise lack, see e.g. Hackborn’s FIGs. 1 and 11 element 1105 which show a bar graph for power consumption across type/application and a histogram that is same/similar to the aforementioned (but is respectfully similar to a bar chart).  That is to say, the state of the art, as illustrated by Hackborn, shows that it is conceivably to illustrate power consumption using the type of chart/graph that is recited in the instant claim, and feasibly it would be possible to illustrate the information per Kim or Theron but in the manner per Hackborn’s particular type of chart/graph that is as recited.
Kim and Theron both relate to the graphing/charting of power consumption and the like as a function of time and the device’s state relating to on/off and the like.  Similarly, Hackborn also teaches the graphing/charting of power consumption for a device in a similar user-facing manner, e.g. as a function of which application/use.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially modify Kim and Theron’s power consumption feedback/visualization to feature the type of same/similar expression as contemplated by Hackborn’s particular type of chart/graph, with a reasonable expectation of success, for purposes of providing users with a visualization/feedback aspect per Hackborn for the same/similar purpose as contemplated by Kim and Theron, such that a user may see  the information in a manner that is known and familiar.

Regarding claim 18, Kim in view of Theron teach the method of claim 17, as discussed above.  The aforementioned references contemplate presenting information that indicates which neither Kim nor Theron provide the additional teaching that qualifies wherein the one or more representations include a representation of information indicating one or more temporary processes on the electronic device that used power during the first period of time.  Rather, the Examiner relies upon HACKBORN to teach what Kim and Theron may otherwise lack, see e.g. Hackborn’s FIG. 1 showing a listing of applications and their power/battery usage that is comparable to Kim’s FIG. 12B for example, and particularly is inclusive of a source item that may be characterized as temporary as recited: “phone idle” and “cell standby” as shown in Hackborn’s FIG. 1.
Kim and Theron both relate to the graphing/charting of power consumption and the like as a function of time and the device’s state relating to on/off and the like.  Similarly, Hackborn also teaches the graphing/charting of power consumption for a device in a similar user-facing manner, e.g. as a function of which application/use.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially modify Kim and Theron’s power consumption feedback/visualization to be inclusive of the types of power consumers/users per Hackborn, with a reasonable expectation of success, for purposes of providing users with a visualization/feedback aspect per Hackborn for the same/similar purpose as contemplated by Kim and Theron but is broader and more comprehensive in terms of what is listed, e.g. not just applications but other power/battery consumer/user aspects, thereby providing device users with more feedback.


10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Theron and further in view of U.S. Patent Application Publication No. 2013/0267701 (“Rigg”).
Regarding claim 5, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references contemplate the display of various applications as a function of time and also as a function of device/display state, per Kim’s FIG. 13 for example.  That said, neither Kim nor Theron teach the selective display of one device state and not another, e.g. akin to a filtering of information presentation/feedback, per the additional limitations for while displaying the first representation of the usage over the first period of time including the representations of the display-on usage and the representations of the display-off usage, receiving, via the one or more input devices, a request to display display-on usage without displaying display-off usage; and in response to receiving the request to display the display-on usage without displaying the display-off usage, updating the first representation of the usage by: 
ceasing display of: the representation of the display-off usage during the first subset of the first period of time, and the representation of the display-off usage during the second subset of the first period of time, and
while maintaining display of: the representation of the display-on usage during the first subset of the first period of time, and the representation of the display-on usage during the second subset of the first period of time.
Rather, the Examiner relies upon RIGG to teach what Kim and Theron may otherwise lack, see e.g. Rigg’s [0196] and FIG. 32 teaching a type of information display/presentation that is feasibly filtered based on a user’s input, thereby allowing the user to better see the information.  The Examiner respectfully submits that this type of filtering of a display/graph per Riggs is applicable and useful to the same sort of graph/chart aspect per Kim’s FIG. 13 for example. 
Kim and Theron both relate to the graphing/charting of power consumption and the like as a function of time and the device’s state relating to on/off and the like.  Similarly, Riggs also teaches the graphing/charting of power consumption, or something akin, for a device in a similar user-facing 

Regarding claim 6, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references contemplate the display of various applications as a function of time and also as a function of device/display state, per Kim’s FIG. 13 for example.  That said, neither Kim nor Theron teach the selective display of one device state and not another, e.g. akin to a filtering of information presentation/feedback, per the additional limitations for while displaying the first representation of the usage over the first period of time including the representations of the display-on usage and the representations of the display-off usage, receiving, via the one or more input devices, a request to display display-off usage without displaying display-on usage; and 
in response to receiving the request to display display-off usage without displaying display-on usage, updating the first representation of the usage by: 
ceasing display of: the representation of the display-on usage during the first subset of the first period of time, and the representation of the display-on usage during the second subset of the first period of time, and 
while maintaining display of: the representation of the display-off usage during the first subset of the first period of time, and the representation of the display-off usage during the second subset of the first period of time.
the Examiner relies upon RIGG to teach what Kim and Theron may otherwise lack, see e.g. Rigg’s [0196] and FIG. 32 teaching a type of information display/presentation that is feasibly filtered based on a user’s input, thereby allowing the user to better see the information.  The Examiner respectfully submits that this type of filtering of a display/graph per Riggs is applicable and useful to the same sort of graph/chart aspect per Kim’s FIG. 13 for example. 
Kim and Theron both relate to the graphing/charting of power consumption and the like as a function of time and the device’s state relating to on/off and the like.  Similarly, Riggs also teaches the graphing/charting of power consumption, or something akin, for a device in a similar user-facing manner, e.g. as a function of which application/use.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially modify Kim and Theron’s power consumption feedback/visualization to feature the filtering aspect of Rigg, with a reasonable expectation of success, for purposes of providing users with an improved visualization/feedback aspect per Rigg that better permits users to sort and see the various information/data as may be differentiably characterized.


11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Theron and further in view of U.S. Patent Application Publication No. 2009/0040033 (“Uchida”).
Regarding claim 19, Kim in view of Theron teach the method of claim 17, as discussed above.  The aforementioned references teach causes of battery/power consumption/usage, see e.g. Kim’s FIG. 12B.  That said, Kim and Theron do not teach that aforementioned feedback specifically per the additional limitation wherein the one or more representations include a representation of information indicating an environmental condition of the electronic device that is affecting the usage of power of the electronic device.  Rather, the Examiner relies upon UCHIDA to teach what Kim and Thereon may otherwise lack, see e.g. Uchida’s [0021] teaching a battery/power feedback that specifically identifies an environmental condition (e.g., based on “environment data”) that is relevant to the stated objective of assessing battery degradation.
Kim contemplates power/battery consumption and abnormalities relating thereto.  Uchida is similarly directed.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially modify Kim’s power consumption feedback/visualization to further encompass issues/concerns as contemplated by Uchida, with a reasonable expectation of success, for purposes of providing users with an improved visualization/feedback aspect that better helps the user understand the identified abnormalities in a wider scope that is inclusive of environmental effects.


12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Theron and further in view of U.S. Patent Application Publication No. 2018/0351373 (“Behzadi”).
Regarding claim 21, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references clearly contemplate the type of device that not only features a battery / power source, but certainly classes of device that one of ordinary skill in the art would understand to feature a rechargeable power source / battery, e.g. smart phones, PDAs, tablets, and so forth.  Kim’s column 10 line 6 discusses how a “charging state” for the operative device may be identified and indicated onscreen, for which the Examiner submits that there is an inherent practice of detecting that the electronic device has been removed from a charging source.  That said, to the extent that Kim especially and Theron may teach the aforementioned aspect, none of the cited references teach the additional limiting aspect for in response to detecting that the electronic device has been removed from the charging source, displaying, on the display, an indication of a level of charge of a power source of the electronic device for a predetermined time period.  Rather, the Examiner relies upon BEHZADI to teach what Kim and Theron may otherwise lack, see e.g. Behzadi’s [0285] teaching how there is a battery status for an electronic device, e.g. a smartphone or smart watch or the like, and particularly shown when the device is removed from the charging source.
Kim contemplates power/battery consumption and abnormalities relating thereto.  Behzadi is similarly directed.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially modify Kim’s power consumption feedback/visualization to further encompass issues/concerns as contemplated by Behzadi, with a reasonable expectation of success, for purposes of providing users with an improved visualization/feedback aspect that better helps the user grasp the battery/power state.


13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Theron and further in view of U.S. Patent Application Publication No. 2017/0269167 (“Willey”).
Regarding claim 22, Kim in view of Theron teach the method of claim 1, as discussed above.  The aforementioned references do not teach the further limitations in response to receiving the request to view the one or more representations of the usage, displaying, on the display, a representation of when charging of a power source of the electronic device was last stopped, and a representation of a charge level of the power source when charging of the power source of the electronic device was last stopped. Rather, the Examiner relies upon WILLEY to teach what Kim and Theron may otherwise lack, see e.g. Willey’s [0065] teaching how there is a battery status for an electronic device, e.g. a smartphone or smart watch or the like, and particularly shown when the device was removed from the charging source.




Allowable Subject Matter
14.	Claims 10-11, 13-15 and 23 include allowable subject matter.  The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additional caveat is that claims 15 and 23 are also rejected under 35 U.S.C. 112, and that rejection further needs to be overcome for those aforementioned claims to be allowable.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2014/0173319 Zeng
US 9229522 Tian
US 2016/0132225 Lee
US 8768419 Sivaraman
US 7643951 Stewart
US 2016/0048682 Gou
US 2015/0241519 Lee
US 2015/0233985 Chen
US 1080857 Choi
US 9772672 Li
US 9354686 Kim
US 9247502 Xie
US 9026819 Nguyen
US 9009502 Udeshi
US 2013/0138989 Jang
US 9943855 Kim
US 2014/0068314 Kim
US 2014/0025322 Yang
US 2010/0048139 Seo
US 2009/0164152 Creus
US 8172147 Smith
US 2015/0338469 Lee
US 2013/0088411 Reeves

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174